DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/21/2022 is acknowledged and entered by the Examiner. Claims 1, 4-6, 8-10, and 12 have been amended. Claims 1-20 are currently pending in the instant application.  
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-9 and 17 under 35 U.S.C. 103 as being unpatentable over Jikun (CN 109297608 A) is withdrawn in view of Applicant’s amendment. Specifically, Jikun does not disclose a thin film structure comprising a dielectric material layer having a formula A1-xA’xB1-yB’yO3 where A, A’, B, and B’ are selected from the specific elements as recited in amended claims 1 and 4. Therefore, the rejection is withdrawn.
The rejection of claims 18-20 under 35 U.S.C. 103 as being unpatentable over Jikun (CN 109297608 A) in view of Kijima (US 2005/0167712 A1) is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 04/21/2022, have been carefully reviewed and searched. The best new prior arts found are to US 4,880,758 (hereinafter Heistand), US 10,311,992 B2 (hereinafter Engel-Herbert), US 10,800,665 B1 (hereinafter Babiniec), and US 2008/0066496 A (hereinafter Nagaya). 
	Heistand discloses a perovskite ABO3 compound including barium titanate-based perovskite (BaTiO3) where Ba-ion and Ti-ion sites are substituted with Sr and Zr to form a formula [Ba0.8Sr0.2][Ti0.9Zr0.1]O3 (See Col. 4, lines 63-76 and Col. 5, line 45). Therefore, Heistand discloses a compound having a formula A1-xA’xB1-yB’yO3 where A=Ba, dopant A’=Sr, B=Ti, and dopant B’=Zr.
	Engel-Herbert discloses a transparent conducting film including perovskite compound having a formula A1-xA’xB1-yB’yO3 where A=Sr or Ca, A’=La, Nd, Gd, or Dy, B=V, Nb, or Ta, and B’=Cr, Mo or W (See abstract and Col. 4, lines 1-9).
	Babiniec discloses a thermochemical storage material including perovskite compound having a formula A1-xA’xB1-yB’yO3 where A=La, Sr, K, Ca, Ba, and Y and B=Mn, Fe, Co, Ti, Ni, Cu, Zr, Al, Y, Cr, V, Nb, and Mo with A1’ and B’ represent substituent cations (See abstract and Col. 6, lines 1-9).
	Nagaya discloses a perovskite compound having a formula (KaNa1-a)(Nb1-bTab)O3 (See abstract). Nagaya discloses a compound having a formula A1-xA’xB1-yB’yO3 where A=Na, dopant A’=K, B=Nb, and dopant B’=Ta.
	However, the above prior art alone or in combination does not disclose or suggest a formula A1-xA’xB1-yB’yO3 having a specific combination of A, A’, B, and B’ as required in independent claims 1, 4, and 12. Therefore, claims 1, 4, and 12 are allowable over the prior art of record. Claims 2-3, 5-11, and 13-20 directly or indirectly depend from claims 1, 4, and 12 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761